Citation Nr: 1241624	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for numbness of the feet, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.  The Veteran also had service in the United States Army Reserves.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for a bilateral knee disability and of entitlement to an increased disability rating for bilateral hearing loss disability are addressed in the REMAND following the ORDER section of this decision.  



FINDING OF FACT

At his February 2011 Board hearing, prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for diabetes mellitus and of entitlement to service connection for numbness of the feet, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for diabetes mellitus by the appellant have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2012).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for numbness of the feet by the appellant have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record reflects that the Veteran filed a timely Notice of Disagreement with September 2006 rating decision denying entitlement to service connection for diabetes mellitus and numbness in the feet.  In December 2007, the Veteran perfected his appeal with respect to these issues with the submission of a timely Substantive Appeal following the Statement of the Case.  

At his February 2011 Board hearing, the Veteran submitted a written statement withdrawing his appeal with respect to the issues of entitlement to service connection for diabetes mellitus and numbness of the feet.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to these issues.  Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.


ORDER

The appeal of entitlement to service connection for diabetes mellitus is dismissed.  

The appeal of entitlement to service connection for numbness of the feet is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided. 

At his February 2011 Board hearing, the Veteran reported that he had injured his knees in a fall while training at Non-Commissioned Officers (NCO) School.  He reported that the injury was so severe that he was taken to the medical center for treatment.  In his September 2006 Notice of Disagreement, the Veteran reported that he had received treatment for his knee injury during NCO school at Fort Chaffee, Arkansas.  

While the Veteran's service treatment records (STRs) are of record, there is no indication from the record that attempts were ever made to obtain records of the Veteran's reported treatment directly from Fort Chaffee.  Additionally the Veteran's service personnel records (SPRs) have not been obtained.  

The Board finds that attempts to obtain the reported treatment records must be made directly from Fort Chaffee.  Additionally, the Veteran's SPRs should be obtained before a decision is rendered with regard to this issue.   

At his February 2011 Board hearing, the Veteran also reported that he received treatment for various disabilities, to specifically include a bilateral knee disability, at the VA outpatient clinic in Austin, Texas.  A review of the record shows that there are no VA treatment notes in the Veteran's claims file.  Additionally, there is no indication from the record that attempts to obtain the reported VA treatment notes have been made.  Therefore, the Board finds that any current treatment notes from the VA Medical Center should be obtained before a decision is rendered in this case.  

Finally, at his February 2011 hearing, the Veteran reported that he did not believe that his most recent VA audiological evaluation in July 2010 was adequate.  In this regard, the Veteran reported that the technician providing the audiogram seemed unsure whether the machine was working during the audiogram.  He reported that he did not feel as though the test adequately accounted for the severity of his hearing loss.  

A review of the July 2010 VA audiology evaluation report does not show that there was anything amiss during testing.  However, as the Veteran has reported that there was some difficulty during the test, the Board finds that the Veteran should be afforded a new VA audiology evaluation to accurately determine the current level of severity of all impairment resulting from the Veteran's service-connected bilateral hearing loss disability.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Obtain any outstanding, pertinent medical records, to include any additional treatment records identified by the Veteran.  Specifically, attempt to obtain VA clinical records from the Austin, Texas outpatient clinic and any other appropriate VA facilities;  any clinical records pertaining to treatment for a knee injury directly from Fort Chaffee, Arkansas; and the Veteran's service personnel records.  

If any such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA audiology evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  The examiner is asked to review the Veteran's claims file and any pertinent evidence in the Virtual VA eFolder, in conjunction with the examination.  Any indicated studies should be performed.  The RO or the AMC should ensure that the VA examiner provides all information required for rating purposes. 

3. The RO or the AMC should undertake any other development it determines to be warranted, to include consideration of whether a VA examination is required for the bilateral knee disability, only if records obtained show current diagnosis of a knee disability, and if other evidence of record indicates that the current disability may be associated with the in-service event, injury or disease.  In that regard, consideration must be given to the Veteran's credible lay evidence of the in-service knee pain, as well as his lay testimony as to continued symptoms since separation.

4. Then, the RO should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


